Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 27, 2020

                                      No. 04-19-00753-CR

                                         Paul PESINA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. 18-10-161-CRW
                         Honorable Donna S. Rayes, Judge Presiding


                                         ORDER

Sitting:       Irene Rios, Justice
               Beth Watkins, Justice
               Liza A. Rodriguez, Justice

        In this appeal, appellant’s counsel filed an Anders brief. On August 17, 2020, we ordered
the clerk of this court to send appellant, on or before August 24, 2020, copies of the clerk’s
record and the reporter’s record and we extended the time for appellant to file any pro se brief to
October 23, 2020. On October 23, 2020, the appellant filed two pro se motions: (1) a motion for
extension of time to file his pro se brief, and (2) a motion to correct a purported defect in the
clerk’s record. In appellant’s motions, he claims he received a copy of the clerk’s record but not
the reporter’s record. Appellant’s motion for extension of time to file his pro se brief is
GRANTED IN PART. The clerk of this court is ordered to re-send appellant a copy of the
reporter’s record on or before October 30, 2020. Appellant’s pro se brief, if any, is due on or
before December 2, 2020. No further extensions of time for appellant to file his pro se brief will
be granted. Appellant’s motion to correct the clerk’s record is DENIED.




                                                     _________________________________
                                                     Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court